Citation Nr: 1805317	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  15-18 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1962 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2013 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The October 2013 rating decision denied entitlement to service connection for a respiratory disorder.  The Veteran filed a notice of disagreement in August 2014.  The November 2014 rating decision denied entitlement to service connection for sleep apnea.  The Veteran filed a notice of disagreement in December 2014.  The Veteran was provided with a statement of the case in April 2015 and perfected his appeal with a May 2015 VA Form 9.  

The Veteran testified before the undersigned in November 2017 and a copy of that transcript is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Management Documents file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his November 2017 Board hearing, the Veteran withdrew his appeal concerning entitlement to service connection for a respiratory disorder.

CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for the issue of entitlement to service connection for a respiratory disorder have been met.  38 U.S.C. § 7105 (b) (2), (d) (5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, at his November 2017 Board hearing, the Veteran withdrew his appeal of entitlement to service connection for a respiratory disorder.  The undersigned began the hearing by stating that the issue had been withdrawn, and the Veteran agreed.  The Veteran voiced his intention to withdraw the appeal as to this issue, and once transcribed as a part of the record of the hearing, the requirements for the withdrawal of a substantive appeal were met.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the aforementioned claim and it is dismissed.


ORDER

The appeal concerning entitlement to service connection for a respiratory disorder is dismissed.

REMAND

A September 2016 private DBQ shows that the Veteran was diagnosed with sleep apnea.  In a January 2016 statement, the Veteran's shipmate, J.M, reported that during the time they were stationed together from 1974 to 1975, the Veteran had a problem with his sleeping and loudly snoring.  In an October 2017 statement, the Veteran's wife reported that she observed the Veteran's sleep problems way back in the year of 1978.  She reported that she noticed that he had loud snoring most of the night and woke up every now and then.  She reported that he sometimes gasp for air as if losing his breath.  At the November 2017 hearing, the Veteran testified that during service his buddies noticed he snored loudly and gasped for air.  The Veteran reported that while on ship he would wake himself up gasping for air.  The Veteran also reported that he would wake up early and need to take a nap by early afternoon.  As the Veteran has a current diagnosis of sleep apnea and lay statements of symptoms during service, the Board finds that the low threshold of McLendon has been met and the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran another opportunity to identify any pertinent treatment records, VA or private.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is related to his military service, to include the reported in-service snoring, gasping for air and daytime sleepiness?

In so responding, the examiner should consider the January 2016 buddy statement from J.M, the October 2017 statement from the Veteran's wife and the Veteran's lay assertions.  In this context, while the symptoms described in these lay statements are not documented in the service treatment records, the examiner is asked to comment on whether the pathology of sleep apnea is consistent with the type of symptoms described and detailed in such statements from the Veteran, his wife and service buddy.

If the Veteran's sleep apnea is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why this is so.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  (Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


